Title: From Thomas Jefferson to Bernard Peyton, 3 July 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Montico
July 3. 24.
My neighborhood debts having run up to 175. D. I have this day drawn on you for that sum in favor of Jacobs & Raphael. I fear my arrears with you are become considerable. Jefferson tells me that about 4000 ℔ of the tobo lately sold for him was mine from this place, and the crop from Bedford is partly lodged at Lynchburg to go down by the first boats and the residue nearly prepared to go to Lynchburg. your’s affectlyTh: J.
Dear Sir
July. 4.
The draught above mentd was made yesterday morning, and the above letter written then. but not sent off at night I recieved your’s of July 1. with my acct. it is much more than  I was aware. so many little articles, which I had partly not known. & partly not brought together, form an unexpected amount. the tobo from this place mentd above has lessened it some I presume, and that going from Lynchburg will I trust soon cover the whole, as you are first to be paid out of it. I inclose you renewals of my notes, and shall be glad to recieve a new supply of blanks for the Farmer’s and Virginia blanks. affectionate salutnsTh: J.